 



 
SIXTH MODIFICATION OF LOAN DOCUMENTS
DATED AS OF JUNE 21, 2007
by and among
Lawson Products, Inc., a Delaware Corporation
AND
LASALLE BANK NATIONAL ASSOCIATION
 

 



--------------------------------------------------------------------------------



 



SIXTH MODIFICATION OF LOAN DOCUMENTS
     THIS SIXTH MODIFICATION OF LOAN DOCUMENTS (this “Modification”) is made as
of the 21st day of June, 2007, by and among Lawson Products, Inc., a Delaware
Corporation (“Lawson”), with its principal place of business and chief executive
office at 1666 E. Touhy Ave., Des Plaines, Illinois, 60018, various Subsidiaries
of Lawson listed on Schedule 6.12 to the Credit Agreement (Lawson and the
Subsidiaries may be referred to herein collectively as the “Borrower”) and
LASALLE BANK NATIONAL ASSOCIATION, a national banking association, its
successors and assigns (“Lender”).
R E C I T A L S:
     A. Lender has heretofore made a loan (“Loan”) to Borrower in the principal
amount of Fifty Million and no/100 Dollars ($50,000,000) pursuant to the terms
and conditions of a Credit Agreement dated as of March 27, 2001 between Borrower
and Lender, (the “Credit Agreement”, all terms not otherwise defined herein
shall have the meanings set forth in the Credit Agreement, as amended), and as
evidenced by a Promissory Note dated March 27, 2001,in the principal amount of
the Loan made payable by Borrower to the order of Lender (“Note”).
     B. The Credit Agreement was amended (i) as of August 12, 2002 to, among
other things, add a letter of credit subfacility; (ii) as of July 11, 2003 to,
among other things, increase the availability under the letter of credit
subfacility; (iii) as of May 31, 2005 to, among other things, increase the
Maximum Facility, (iv) as of November ___, 2006 to, among other things, modify
the interest rate to be charged on the facility; and (v) as of January 31, 2007
to, among other things, acknowledge Lawson’s liquidation and dissolution
Assembly Component Systems, Limited, a United Kingdom corporation (“ACSL”), a
Subsidiary of Lawson, and therefore release ACSL from the facility.
     C. Borrower has requested that the Credit Agreement be further modified in
order to modify the Fixed Charge Coverage covenant as it relates to the
Borrower’s capital improvements relating to the Reno, Nevada location.
     D. The Lender has agreed modify the Fixed Charge Coverage covenant upon the
terms and conditions hereinafter set forth.
AGREEMENTS:
     NOW, THEREFORE, in consideration of (i) the facts set forth hereinabove
(which are hereby incorporated into and made a part of this Modification with
the intent that Lender may rely upon the matters therein recited as
representations and warranties of Borrower), (ii) the agreements by Lender to
modify the Loan Documents, as provided herein, (iii) the covenants and
agreements contained herein, and (iv) for other good and valuable consideration,
the receipt, adequacy and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Modification to the Loan Agreement.
     (a) Modification to Definitions. Section 1.1 of the Credit Agreement is
hereby amended as follows:
     (i) Modifications of Existing Definitions. Section 1.1 of the Credit
Agreement is hereby amended by amending and restating the definition of “Maximum
Letter of Credit Obligation”:
     “Maximum Letter of Credit Obligation” shall mean Five Million and no/100
Dollars ($5,000,000).
     (ii) New Definitions. Section 1.1 of the Credit Agreement is hereby amended
by adding the following definition:
     “Reno Capital Expenditures” shall mean Capital Expenditures for Borrower’s
facility at 1381 Capital Blvd., Reno, NV 89502, in the approximate amount of
$14,100,000 consisting of land acquisition, a 145,000 square foot addition
including a liquid storage room to house hazardous chemicals and an increase in
space of the existing aerosol storage room, conveyors, racking and the
relocation of certain materials from California to the Reno, Nevada facility.
     (b) Fixed Charge Coverage Covenant. Section 8.13(C) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
     “(C) Fixed Charge Coverage. As of the end of each of its Fiscal Quarters
calculated on a rolling four (4) Fiscal Quarter basis (i.e. the one (1) year
period encompassing such Fiscal Quarter and the previous three (3) Fiscal
Quarters then elapsed), the Borrower shall maintain a ratio of (a) the total for
such Fiscal Quarter of EBITDA minus all Capital Expenditures which are not
financed with Funded Debt (but excluding from such reduction the Reno Capital
Expenditures), to (b) the sum for such Fiscal Quarter of (i) Interest Charges,
(ii) required payments of principal of the Liabilities (iii) dividends, and
(iv) the sum of all income taxes paid in cash by the Borrower, of not less than
1.10 to 1.00;”
     2. Representations and Warranties of Borrower. Borrower hereby represents,
covenants and warrants to Lender as follows:
     (a) The representations and warranties in the Credit Agreement, and the
other Loan Documents are true and correct as of the date hereof.
     (b) There is currently no Default under the Note, the Credit Agreement or
the other Loan Documents and Borrower does not know of any event or circumstance
which

2



--------------------------------------------------------------------------------



 



would constitute an Default under the Note, the Credit Agreement or the other
Loan Documents.
     (c) The Loan Documents are in full force and effect and, following the
execution and delivery of this Modification, they continue to be the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms, subject to limitations imposed by general principles of
equity.
     (d) There has been no material adverse change in the financial condition of
Borrower or any other party whose financial statement has been delivered to
Lender in connection with the Loan from the date of the most recent financial
statement received by Lender.
     (e) As of the date hereof, Borrower has no claims, counterclaims, defenses,
or set-offs with respect to the Loan or the Loan Documents as modified herein.
     (f) Borrower is validly existing under the laws of the State of its
formation or organization and has the requisite power and authority to execute
and deliver this Modification and to perform the Loan Documents as modified
herein. The execution and delivery of this Modification and the performance of
the Loan Documents as modified herein have been duly authorized by all requisite
action by or on behalf of Borrower. This Modification has been duly executed and
delivered on behalf of Borrower.
     3. Expenses. As a condition precedent to the agreements contained herein,
Borrower shall pay all out-of-pocket costs and expenses incurred by Lender in
connection with this Modification, including, without limitation, title charges,
recording fees, appraisal fees and attorneys’ fees and expenses.
     4. Miscellaneous.
     (a) This Modification shall be governed by and construed in accordance with
the laws of the State of Illinois.
     (b) This Modification shall not be construed more strictly against Lender
than against Borrower merely by virtue of the fact that the same has been
prepared by counsel for Lender, it being recognized that Borrower and Lender
have contributed substantially and materially to the preparation of this
Modification, and Borrower and Lender each acknowledges and waives any claim
contesting the existence and the adequacy of the consideration given by the
other in entering into this Modification. Each of the parties to this
Modification represents that it has been advised by its respective counsel of
the legal and practical effect of this Modification, and recognizes that it is
executing and delivering this Modification, intending thereby to be legally
bound by the terms and provisions thereof, of its own free will, without
promises or threats or the exertion of duress upon it. The signatories hereto
state that they have read and understand this Modification, that they intend to
be legally bound by it and that they expressly warrant and represent that they
are duly authorized and empowered to execute it.

3



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the execution of this Modification by Lender, the same
shall not be deemed to constitute Lender a venturer or partner of or in any way
associated with Borrower nor shall privity of contract be presumed to have been
established with any third party.
     (d) Borrower and Lender each acknowledges that there are no other
understandings, agreements or representations, either oral or written, express
or implied,that are not embodied in the Loan Documents and this Modification,
which collectively represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower and Lender; and that
all such prior understandings, agreements and representations are hereby
modified as set forth in this Modification. Except as expressly modified hereby,
the terms of the Loan Documents are and remain unmodified and in full force and
effect.
     (e) This Modification shall bind and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.
     (f) Any references to the “Note”, the “Credit Agreement,” or the “Loan
Documents” contained in any of the Loan Documents shall be deemed to refer to
the Note, Credit Agreement and the other Loan Documents as amended hereby. The
paragraph and section headings used herein are for convenience only and shall
not limit the substantive provisions hereof. All words herein which are
expressed in the neuter gender shall be deemed to include the masculine,
feminine and neuter genders. Any word herein which is expressed in the singular
or plural shall be deemed, whenever appropriate in the context, to include the
plural and the singular.
     (g) This Modification may be executed in one or more counterparts, all of
which, when taken together, shall constitute one original Agreement.
     (h) Time is of the essence of each of Borrower’s obligations under this
Modification.
     (i) Customer Identification - USA Patriot Act Notice. The Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Lender’s policies and practices, the Lender is required to obtain, verify
and record certain information and documentation that identifies the Borrower,
which information includes the name and address of the Borrower and such other
information that will allow the Lender to identify the Borrower in accordance
with the Act.
(Signature Page Follows)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Modification
dated as of the day and year first above written

              LASALLE BANK NATIONAL   LAWSON PRODUCTS, INC., a Texas ASSOCIATION
(as Lender)   corporation (as Borrower)
 
           
By:
      By:   /s/ Thomas Neri
 
  Michael Vrchota       Thomas Neri
Its:
  Senior Vice President   Its:   Chief Executive Officer
 
            LAWSON PRODUCTS, INC., a Delaware   LAWSON PRODUCTS, INC., a
Canadian Corporation (as Borrower)   Corporation (as Borrower)
 
           
By:
  /s/ Thomas Neri   By:   /s/ Thomas Neri
 
  Thomas Neri       Thomas Neri
Its:
  Chief Executive Officer   Its:   Chief Executive Officer
 
            LAWSON PRODUCTS, INC., a Georgia   LP SERVICE CO., an Illinois
Corporation Corporation (as Borrower)   (as Borrower)
 
           
By:
  /s/ Thomas Neri   By:   /s/ Thomas Neri
 
  Thomas Neri       Thomas Neri
Its:
  Chief Executive Officer   Its:   Chief Executive Officer
 
            LAWSON PRODUCTS, INC., a New Jersey   LPI HOLDINGS, INC., an
Illinois Corporation (as Borrower)   Corporation (as Borrower)
 
           
By:
  /s/ Thomas Neri   By:   /s/ Thomas Neri
 
  Thomas Neri       Thomas Neri
Its:
  Chief Executive Officer   Its:   Chief Executive Officer
 
            LAWSON PRODUCTS, INC., a Nevada   CRONATRON WELDING SYSTEMS, INC., a
Corporation (as Borrower)   North Carolina Corporation (as Borrower)
 
           
By:
  /s/ Thomas Neri   By:   /s/ Thomas Neri
 
  Thomas Neri       Thomas Neri
Its:
  Chief Executive Officer   Its:   Chief Executive Officer

5



--------------------------------------------------------------------------------



 



              DRUMMOND AMERICAN Corporation,   LAWSON PRODUCTS DE MEXICO, S.A.
an Illinois Corporation (as Borrower)   DE C.V. (as Borrower)
 
           
By:
  /s/ Thomas Neri   By:   /s/ Thomas Neri
 
  Thomas Neri       Thomas Neri
Its:
  Chief Executive Officer   Its:   Chief Executive Officer
 
            ASSEMBLY COMPONENT SYSTEMS,         INC., an Illinois Corporation
(as Borrower)        
 
           
By:
  /s/ Thomas Neri        
 
  Thomas Neri        
Its:
  Chief Executive Officer        
 
            AUTOMATIC SCREW MACHINE         PRODUCTS COMPANY, INC., an        
Alabama Corporation (as Borrower)        
 
           
By:
  /s/ Thomas Neri        
 
  Thomas Neri        
Its:
  Chief Executive Officer        
 
            C.B. LYNN COMPANY, an Illinois         Corporation (as Borrower)    
   
 
           
By:
  /s/ Thomas Neri        
 
  Thomas Neri        
Its:
  Chief Executive Officer        
 
            LP INDUSTRIAL PRODUCTS         COMPANY, an Illinois Corporation (as
Borrower)        
 
           
By:
  /s/ Thomas Neri        
 
  Thomas Neri        
Its:
  Chief Executive Officer        

6